DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Status of Application
Claims 1-2, 6-8, 10-12, 15, 17, and 19 are currently pending.
Claims 10-12 have been withdrawn.
Claim 3 has been canceled. 
Claim 1 has been amended. 
Claim Rejections - 35 USC § 103
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2013-018856) in view of Nakajima et al. (JP 2013-136731), Clair (US 5,486,570) and Niiyama et al. (JP 2013-212694).
Regarding Claim 1, Higuchi teaches a pressure sensitive adhesive (PSA) film with excellent transparency or optically clear adhesive (OCA) sheet made of a curable thermosetting polyurethane resin composition. (Paragraph 0013-0014, 0016-0017; Claim 1 of Higuchi). Higuchi 
With respect to claim 1 limitation of “the polyol component contained in the heat-curable polyurethane composition consisting of a polyol having an olefin skeleton”, the examiner submits following. The polyurethane composition of Higuchi contains hydrogenated dimer diol (Paragraph 0015) and a hydroxyl group terminated hydrogenated polybutadiene (polyol component consisting of a polyol having an olefin skeleton). It is submitted that while the presence of phrase “consisting of” limits the polyol component to polyols having an olefin skeleton, however, the polyurethane composition of the claimed invention does not exclude other unrecited elements including polyols e.g. hydrogenated dimer diols. Because, claim 1 also recites “the heat curable polyurethane composition containing a polyol component and a polyisocyanate component”. It is submitted that the recitation “containing” is synonymous with “comprising”, which renders the polyurethane composition open to presence of other elements including other polyols. MPEP 2111.03 (I). Accordingly, hydrogenated dimer diol of Higuchi is not excluded from the claimed polyurethane composition.
Higuchi teaches the polyisocyanate can be hexamethylene diisocyanate (acyclic aliphatic polyisocyanate) or isophorone diisocyanate (alicyclic polyisocyanate). (Paragraph 0039). Higuchi does not teach the polyisocyanate is modified by reacting with an ether compound containing an ethylene oxide unit.  
Nakajima teaches a transparent polyurethane adhesive, where the polyurethane is formed of polyol and polyisocyanate of hexamethylene diisocyanate or isophorone diisocyanate, wherein the polyisocyanate is modified an ether with ethylene oxide units (Paragraph 0001, 0009-0010). Nakajima teaches this addition of ethylene oxide ether aids in the reduction of whitening of the adhesive. (Paragraph 0016).
Thus, it would have been obvious to one with ordinary skill in the art to modify the polyisocyanates of Higuchi with ether of ethylene oxide units to aid in the suppression of whitening as taught by Nakajima. 
Higuchi and Nakajima do not the ratio of the number of moles of OH groups from the polyol component/the number of NCO groups derived from the polyisocyanate component is 1.6 to 1.96.
  Clair teaches a polyurethane PSA composition (Abstract; Claim 5 of Clair) comprising isocyanate component and polyol component, such as a hydroxyl terminated hydrogenated 
Higuchi, Nakajima Clair do not teach the shear storage modulus and the loss tangent. Higuchi does teach the film should have whitening resistance at temperature of 85 degrees C. (Paragraph 0075). 
Niiyama teaches a urethane adhesive used for display purposes. (Paragraph 0010; Paragraph 0002), where the shear storage modulus is 5x102 to 1x105 Pa. (Abstract). This overlaps the claimed range of 4.5 x103 to 5.0 x104
Regarding Claim 2, Higuchi teaches a peel force of 10 N/25 mm or more is preferred for a 180 degree peel test. (Paragraph 0074). This overlaps the claimed range of 2N/25 mm or more. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 for being unpatentable over Higuchi, Nakajima, Clair, and Niiyama as discussed above in Claims 1, 2 and 4, in further view Kitayama et al. (WO 2014/142192) [translated via family application of JPWO 2014-142192].
Regarding Claim 6, Higuchi teaches the tackifier can be rosin, terpene, aliphatic and hydrogenated compounds but does not recite the tackifier contains at least one of an alicyclic saturated hydrocarbon resin and a hydrogenated petroleum resin obtained by hydrogenating a copolymer of dicyclopentadiene and an aromatic compound.
Kitayama teaches a urethane adhesive, where a tackfier is used. (Paragraph 0040, 0044) Kityama teaches rosin, terpene aliphatic and hydrogenated resins are suitable as tackifiers, as well as alicyclic saturated hydrocarbons. (Paragraph 0044-0046). Thus, as Kityama teaches these types of tackifying resins are known equivalents for use in urethane adhesives, it would have been obvious to one with ordinary skill in the art to use the tackifying resins of Kityama, including the alicyclic saturated hydrocarbons, in the adhesive of Higuchi. 
Regarding Claim 15, 
Kitayama teaches a urethane adhesive, where a tackfier is used. (Paragraph 0040, 0044) Kityama teaches rosin, terpene aliphatic and hydrogenated resins are suitable as tackifiers, as well as alicyclic saturated hydrocarbons. (Paragraph 0044-0046). Thus, as Kityama teaches these types of tackifying resins are known equivalents for use in urethane adhesives, it would have been obvious to one with ordinary skill in the art to use the tackifying resins of Kityama, including the alicyclic saturated hydrocarbons, in the adhesive of Higuchi. 

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 for being unpatentable Higuchi, Nakajima, Clair, and Niiyama as discussed above in Claim 1, 2 and 4, in further view of Tokunaga et al. (US 2006/0022309).
Regarding Claims 7-8, Higuchi does not specifically teach the presence of a carboxylic acid-based plasticizer.
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). 
Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Higuchi to adjust the peel strength or application type of the PSA as taught by Tokunaga.
Regarding Claim 17,
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). 
Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Higuchi to adjust the peel strength or application type of the PSA as taught by Tokunaga.

Claim 19 is rejected under 35 U.S.C. 103 for being unpatentable over Higuchi, Nakajima, Clair, Niiyama, and Kitayama as discussed in Claim 6 above in further view of Tokunaga. 
Regarding Claim 19, Higuchi does not specifically teach the presence of a carboxylic acid-based plasticizer.
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). 
Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Higuchi to adjust the peel strength or application type of the PSA as taught by Tokunaga.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, and 15, 17, and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/572485 in view of Higuchi.
Although the claims at issue are not identical, they are not patentably distinct other than the thickness of the sheet. Higuchi teaches the claimed range is suitable for adhesive sheets for this type, such as optics, OCA tape or air gap for displays. Thus, it would have been obvious to one with ordinary skill in the art to use the claimed thickness with the co-pending. The shear storage modulus and loss tangent are inherently taught by copending, due to the same composition with overlapping ranges of the OH/NCO group ratio. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments have been fully considered, but a new grounds of rejection has been made in view of Applicant’s amendments.
The prior double patenting has been withdrawn in view of the terminal disclaimer, but a new double patenting rejection has been issued. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781